                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,              )
                                       )
                   Plaintiff,          )                  8:13CR73
                                       )
            v.                         )
                                       )                  ORDER
BRYAN HOWARD,                          )
                                       )
                   Defendant.          )
                                       )

      IT IS ORDERED:

       1.   Defendant’s Motion to Extend Time to File Notice of Appeal (Filing 202)
is granted;

       2.    The deadline for filing a notice of appeal from this court’s decision
(Filings 197 & 199) denying Defendant’s Motions for Return of Seized Property
(Filings 173 & 174) is extended by 30 days.

      DATED this 4th day of October, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge
